Title: To Benjamin Franklin from “Daniel Thomson”, 29 June 1779
From: “Daniel Thomson”
To: Franklin, Benjamin


Sir
London 29 June 1779
We natives of America, and, from one cause or other, residing in this city, have formed ourselves into a weekly society: and as the result of our last meeting seems to us of great national importance; it was unanimously resolved, to have the whole that passed upon the subject, laid before your Excellency, as the proper channel for procuring the approbation of Congress.
At a meeting of the society held the 21st currnt, a member rose and addressed the Chairman as follows.
What I have Sir, to propose may at first seem shocking to every Gentleman present; because, I will venture to say, that there is not one of them who does not glory in the name of American. And indeed, ’till very lately, no man was more delighted with it than I; nor would I agree to give it up for any other, provided we had all America to ourselves: but this is not the case, Spain has vast territories there. The Dutch, French, and Portuguese have also Colonies there; and as for the Indians and Savages, they still possess, by far, the greatest part of that immense continent. Now Sir, As the inhabitants of all those countries are Americans as well as we; they are along with us, and on our account, branded with the epithets of Unnatural Americans, Rebellious Americans and such like: nor, however unfair, can it be otherwise while we continue under the same name with them: therefore, that none may be liable to reproach on our account, I move Sir, That the too general appellation of Americans be laid aside by us; and a name so thoroughly pointed be substituted in its stead, that either the glory, or disgrace that may attend our present conflict, or future actions, may be alone applicable to ourselves. This member being seated, another spoke thus.
Sir, I must confess I was very much startled with the commencement of the Gentlemans speech; but he has, so fully and clearly, shown the necessity there is for giving up a name that includes the subjects of other Powers, that I am entirely of his opinion. Could they read our language, they must doubtless be exceedingly hurt at the illiberal aspersions bestowed by the English on the Americans at large. But exclusive of this Sir, it is now time for the inhabitants of that great Continent to be particularly distinguished. Americus Vespusius gave that country its present name; and had it continued in the intire possession of the native savages, that name might have done for them for ever: but now Sir, that it has been grasped by different European Powers, and cannot fail in time of being covered with Kingoms and Empires; it is equally improper to continue the name American to any one of its natives, as it would be to have no other name for a native of either Germany, Russia, France, Spain, &ca, than that of an European. I therefore, most cordially, approve of the motion. This Gentleman’s speech being ended, a third person got up and spoke to this purpose.
Mr. Chairman, I do not rise up to differ in opinion from my worthy countrymen. I most sincerely wish for any name that may be less liable to load us and others with English abuse. The people of this country have, of late, taken a great dislike to our cause. The name American has I think become hateful to them all. I go no where without meeting with some disagreeable compliment or other as, I am not fond of an American.— The Americans are ungrateful monsters.— The Americans have imbibed the blood of their brethren the Savages; they tar and feather, and, like them, dance about the victim.— They seem to disregard the miseries of their fellow creatures, and so on. I say Sir, that for these and many other reasons, I certainly wish that it was possible to change our appellation. I hate to be inrolled under the same name with a Savage, but Sir, Should we fix upon a name that may be agreeable to all of us here; are we to suppose that the ruling Powers in North America will adopt that name? They are at present called the American Congress; I will not say that they are justly so called, for they certainly do not give laws to all America. But can we expect that they will stamp their deeds with the name we shall give them? Or are we weak enough to hope, that the British Parliament will, in their debates & decrees, fall in with that name? I have done. A fourth member got up and said
Sir, During the two first speeches, the same objections occurred to me that have been made by the worthy Gentleman who spoke last; but on recollecting that France had once no other name than Gaul, and Scotland than Caledonia; and that in this great Metropolis, what was called the other day Tyburn Road is now known only by the name of Oxford Street; I concluded, that it can be no difficult matter to fix a name on a people who, in fact, have had hitherto none by which they could be clearly distinguished from others. It indeed Sir, depends upon the propriety of the name given; if it be not quite descriptive and applicable it may fail; if otherwise, it will not only be immediately in every mouth, but be applied in all publications; and especially by the Editors of news papers who are, in general, men of great discernment, and who study to establish propriety. I do not say it will at once be made use of by the Legislative Bodies of either country; yet it will, from reason and necessity, make its way even among them, and that with such rapidity, that, I will venture to assert, the word Americans shall not, in a few years, be heard in any country, except to distinguish the American Indians from those in other parts of the world. And now Sir, I doubt not but this Society will approve of the motion; a motion for which, I think, the maker deserves not only our best thanks, but those of all our brethren wherever dispersed.
No other member offering to speak, the Chairman rose up and put the question; and tho the meeting consisted of forty two members, and many of these suspected of being but seeming friends to our cause, yet there was not one dissenting voice. He then proceeded thus.
Gentlemen, I must acknowledge that during the different speeches on this interesting motion, I felt a transporting pleasure within my breast. I have all along, since the commencement of our noble struggle for liberty, suffered exceedingly on account of others being included with us by name, either in our merit or demerit, I therefore wish success to the motion: but as one of the Gentlemen very judiciously observed, if the name given be not pointed and descriptive, our hopes may be defeated; to prevent which, I propose, that we determine nothing further ’till this day week; and in the interim, it is to be hoped every Gentleman present will employ his thoughts in finding out a name suitable to our Character, Dignity, and Growing Greatness. Upon which the Society broke up highly satisfied.
At a meeting held the 20th. there was a very full Society. The Chairman then opened the business, after which many names were proposed, and much pro and con past without giving apparent satisfaction. At length the venerable member who made the motion got up and addressed the Chair as follows
Sir, It must be allowed that any one of the names proposed, would clearly point us out as a peculiar people: but Sir, it strikes me, that by adopting either of them, our origin may, in future ages, be intirely lost. Britain seems to be upon the decline and may not recover; but be that as it may, Britannia has made the world tremble to such a degree, that her fame is, and must be great in the annals of history. The knowledge therefore of being sprung from so dignified a mother, cannot fail to give courage and consequence to her children at any period of time, and wherever providence may place them. To preserve therefore this most essential knowledge, and also to include with us, our brethren in the Floridas, and Nova Scotia &ca, who, tho they have not yet joined us, may in time see their error: I propose Sir, that all the American Provinces that now are, or may hereafter be, under the dominion of the offspring of this Island may, for their general name, be henceforth called New Britain.
The Gentleman being seated, silence and a seeming astonishment took place for a considerable time. Then several members got up one after another; but as their speeches tended chiefly to illustrate the honours and advantages that must arise from so animating and proper a name; we shall defer troubling your Excellency with them for some days. When the Gentlemen who thought proper to deliver their sentiments had done, the Chairman arose; and after putting many names without effect, he last of all put New Britain, upon which every hand was up. He then wished us joy of our new name, which he said, seemed to have already dignified our countenances. After embracing each other as New Britons, we concluded the evening in drinking many loyal healths such as,— Prosperity to New Britain.— Valour to New Britain’s sons and Love to her Daughters.— The New British Congress. &ca. &ca. We greet you well.
Signed by order of the Society
Daniel ThomsonSecretary

P.S. We have Sir resolved that a copy of this epistle be published in the news papers. This resolution was taken from a belief, that our new name cannot be disliked by the Ruling Powers in either country, for the following reasons. First, It has nothing to do with the present contest. Again, It is equally honourable for both parent and children. And lastly, The propriety of it must be the same, whether we are, or are not again, connected with the mother country.

